Title: From John Adams to Benjamin Rush, 22 December 1806
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy December 22 1806

I thank you for yours of the twenty fifth of November. I was in hopes you would have explained to me the System of human Perfectibility which was is claimed as the Invention of Dr Priestley. The System of the French Œconomists I took some Pains, more than five and twenty years ago, to understand; but could not find one Gentleman among the Statesmen, Phylosophers and Men of Letters, who pretended to understand it. I procured the Books ofDr Qhanai  Dr Quanay and I could not understand much of them: and much of what I did understand I did not believe. He was a sort of Jacob Behman a Count Zinzendorf or German Kant; a Swedenburgh or George Whitfield. He had a practice of Knighting his Disciples. And Dr Franklin professing to be one of his Disciples, procured an Introduction to him and condescended to receive this honor from his hands. the hand of this Man laid upon the head of one of his Disciples, conferred a Mark of distinction, a priviledged order, which for what I know was respected by at least as many People among the Philosophers as the Cross of Saint Louis or the Ribbon of the Holy Ghost. The Perfectibility of Man was, as I think one of the Dogma’s of this Sect. Andersons great Branch of this perfectibility was a universal and perpetual Peace among all Nations and all Men. This Idea was not invented by Dr Priestley, for the Abby de Saint Pierre had written two Volumes upon Universal and perpetual Peace an hundred years before him.
Some who pretend to believe in these pacific systems, Advance that it is only necessary, to convince all Nations and Peoples and Individuals, that War is never in any case Advantageous to them. This to be Sure, does not at first blush appear to be very easily done. But let Us never cease to din in the Ears of the people this great Truth and others connected with it. Let Us fatigue them with perpetual Exclamations on the enormous increas of Taxes Imports Excises and duties, for the maintenance of Armies and Navies always on foot. On the draughts from Agriculture and Industry of an immense number of hands, whose Utility belongs not only to the Nation that produces them, but to all other nations, who might enjoy the fruit of their Labour by Commerce.
On the impossibility of preserving internal Liberty, with the system of permanent Troops or Standing Armies and our American Knights of Quanay would add Navies or any thing more powerful at Sea than gun Boats.
On the immense destruction of Lives, for a dead Man is good for nothing but a living Man as long as he can work and consume the fruits of the Earth or the Manufacture of Industry, is useful to the whole society of the human Race.
On the inconceivable Barbarity of cutting one anothers throats, Our Philosophers add that no other Being but Man is guilty of this Crime, although he is the only one whose Interist is connected with the Life of his fellow. But in this they assert facts diametrically contrary to the Truth: for the whole Animal Creation as far as We are acquainted with it are daily destroying and feeding on their fellow Creatures. And those of the same species fight and kill, as often as Men. And some of them not unfrequently eat one another. The Animals too are interested in one anothers Lives, in a very great degree if not as much as Men.
In Sum, on the Evils, Absurdities, Inconsistencies and horrors of War. on the other hand We must challenge all Mankind, to produce one Single Advantage which results from War. 
Anciently the People Sometimes appeared to derive some Advantage by the Spoils, which were placed in the public Treasuries, to defray the Expences and exempt them from Taxes. This benefit however was only in appearance. But now the fruits of Victory are so far from compensating the Expences of it, that We must support our Taxes even in time of Peace.—
Now the People arm themselves against each other, only to support the mad pretensions and to cherish the Stupid Pride of an handful of Despotts, Nobles and Priests. Now, Commerce, the instrument of an universal Alliance, establishing a Channel of communication between Man and Man, from the North Pole to the South renders it visible to the grossest Eye Sight, that We are made for one another, that our destination is to be useful reciprocally, that We are Members of the same body and children of the same family
Now the Art of Printing, that Gift of Heaven, applying the reason of the present and all past generations, to the benefit of all Nations, carries with the rapidity of Lightening, these benevolent, salutary and beneficent sentiments, over all parts of the Globe.
These are the Arms with which We are to  excite the holy insurrection of Nature against the Despots, who would Stifle her Voice.
Barbarians as they are! They have only to will, and to unite, and the servants of Equality and Fraternity would resound in every heart! Not one of them ever conceived the Sublime Idea! They collect Men together, only to make them fall under each others blows, like those who for a vile profit, exhibit Spectacles of Animals, whom they excite to lacerate one another.
Differences may arise between nations as well as individuals, but as the latter discuss their rights before Trybunals, there is no difficulty moral or phisical, to prevent the former from following a similar procedure.
The time will come when the whole world will cover with Benedictions the Generous nation, which by being the first to pronounce that She renounced the right of Conquest, has displayed the standard of universal peace.
I shall not essay an examination of this Revery of a Perfectionist.
Of all the Patriot things that Pultney writ,
The Earl of Bath confutes it every Bit.
Bonaparte at the head of this generous Nation, has taught the World some different Lessons.
Quanay taught before Priestley. So did the Quakers. Your honest Neighbours of this denomination can harrangue as eloquently on this subject as the French Philosophers: so could their Predecessors before Priestley was born.
Give me leave now to turn your Attention to a set of Philosophers, much more ancient than these. I shall confine myself to one of these at present, and to save you the trouble of consulting Concordances, will quote Chapter and Verse. Turn then, if you please to the Eleventh chapter of Isaiah and the Sixth Verse, “The Wolf Shall lie down dwell with the lamb, and the Leopard Shall lie down with the Kid and the Calf and the young Lion and the fatling together; and a little Child shall lead them. And the Cow and the Bear shall feed; their young ones Shall lie down together; and the Lion shall eat Straw like the ox. And the Sucking Child shall play on the hole of the Asp, and the weaned Child shall put his hand on the Cockatrice den. They shall not hurt nor destroy in all my holy Mountain for the Earth shall be full of the Knowledge of the Lord, as the Waters cover the Sea.” And again in chapter Sixty fifth verse 25. “The Wolf and the Lamb shall feed together and the Lion shall eat straw like the Bullock, and dust shall be the Serpents meat. They shall not hurt nor destroy in all my holy Mountain.”
I am not about to write a Book upon the Prophecies and therefore will not be more particular. But there are other Prophecies which speak of a time to come when Men shall beat their Swords and into Ploughshares and their Spears into pruning Hooks and learn “War no more.” What may be the meaning of these highly figurative Expressions, I shall not present enquire. But they seem to intimate an happier and more pacific state of human Life than Reason or Experience would justify us in expecting.
Condorcet however would pronounce these at once “Visions Judaiques.” And pay no more regard to them than to the Prophecies of the Sybills. They are however as distinct and rational intimations, of the perfectibility of Man abstracted from all divine Authority, as any french Phylosopher, has ever foretold. How then can Condorcet pretend to have first started the Idea.
Price and Priestley believed these Prophecies to be inspired. How then can they pretend to have invented the Same thing. I Say Priestley believed these Prophecies for they Survived to be the only parts of the Bible that he thought inspired.
45 Years ago when I wore my Barristers Gown band and Tye wig a French Barber in Boston was in the habit of shaving and dressing me. His Name I think was Dehon: One morning he told me he had lived some years in London and dressed several of the Nobility, of one of whom he related a long story of some very extravagant conduct, which I have forgot. Dehon concluded his story by observing that his Lordship “Was a little crack. All the Nobility in England, Mr Adams, ” added Dehon, “are crack.” He meant cracked. I have long thought the Philosophers of the Eighteenth Century and almost all the Men of Science and Letters, crack.—In my youth I was much amused with the Idea that this Globe of Earth was the Bedlam of the Universe. If I were now to judge of it by the Conduct and Writings of the Men of Science, I should be more desperate than ever to believe that the Sun Moon and Stars send all their Lunaticks here for Confinement, and as they used to send them from Paris to Bietre. 
I must tell you that my wife, who took a fancy to read this Letter as it lay upon my table, bids me to tell you that She “thinks my head too, a little crack,” and I am half of that mind myself.
Although McKean has been Somewhat of a Whiffler and a Shuffler, I should be sorry to hear that he was Subjected to an impeachment of which you seem to think him in danger. I think him an honest Man in the main, although Sometimes misled by his Vanity and Ambition as so many others of our revolutionary Patriots have been and are.
The facility and frequency of Impeachments in this Country forebode much Evil. They are very dangerous Remedies and should never be employed but in desperate Cases.
My Paper allows me room to subscribe myself your Affectionate / Friend
J. Adams